Judgment unanimously affirmed. Memorandum: The evidence was legally sufficient to support defendant’s conviction of grand larceny in the fourth degree. The cashier testified that she gave defendant the money out of the cash register after defendant threatened her and her husband. This established that defendant stole property from *1013the person of another (see, Penal Law § 155.30 [5]; People v Cunningham, 73 AD2d 976). (Appeal from judgment of Wayne County Court, Parent!, J. — Robbery, 2nd Degree.) Present— Dillon, P. J., Boomer, Green, Lowery and Davis, JJ.